UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6707


JONATHAN LEIGH HENSLEE,

                Plaintiff - Appellant,

          v.

ALVIN KELLER, JR.; KEITH WHITENER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.    Robert J. Conrad,
Jr., Chief District Judge. (5:11-cv-00050-RJC)


Submitted:   August 29, 2012                 Decided: September 11, 2012


Before MOTZ, KING, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Steven   H.  Goldblatt,   Director,  Doug   Keller,  Supervising
Attorney, Nilam Sanghvi, Supervising Attorney, George C. Chipev,
Student Counsel, Marion M. Read, Student Counsel, GEORGETOWN
UNIVERSITY LAW CENTER, Washington, D.C., for Appellant.   Joseph
Finarelli, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Leigh Henslee, a North Carolina inmate, filed

a     42   U.S.C.     § 1983        (2006)     complaint,             challenging        the

implementation of the personal grooming policy at the Alexander

Correctional Institution.            Pursuant to 28 U.S.C. § 1915A(b)(1)

(2006), the district court dismissed the action for failure to

state a claim upon which relief could be granted and noted that

its order constituted Henslee’s third “strike” for purposes of

the    Prison   Litigation       Reform      Act    (“PLRA”).           Henslee      timely

appealed.

            Initially,      we    addressed        the    impact      of    the    district

court’s order on Henslee’s ability to proceed in forma pauperis

in this appeal.       We ruled that a district court dismissal cannot

act as a strike so as to preclude an appellant from proceeding

in forma pauperis in an appeal from that order.                                  Henslee v.

Keller, 681 F.3d 538, 543 (4th Cir. 2012).                           Thus, Henslee is

proceeding under the PLRA without prepayment of fees.

            Turning    now     to    the   substance            of   Henslee’s      appeal,

while his case was pending in this court, he was transferred to

another prison.       Because Henslee sought only injunctive relief,

we conclude that his complaint has been rendered moot by his

transfer.       Rendelman    v.     Rouse,     569       F.3d    182,      186    (4th   Cir.

2009).



                                           2
               “Where it appears upon appeal that the controversy has

become entirely moot, it is the duty of the appellate court to

set    aside        the    decree    below     and     to   remand        the       cause    with

directions to dismiss.”               Great W. Sugar Co. v. Nelson, 442 U.S.

92,     93    (1979)       (emphasis     omitted;        internal         quotation          marks

omitted).           However,      “vacatur     on    appeal    is    an       equitable      rule

warranted only where mootness has occurred through happenstance,

rather       than    through       voluntary       action     of    the       losing       party.”

Brook v. Vassar, 462 F.3d 341, 349 (4th Cir. 2006) (internal

quotation      marks       omitted).      This       “clears       the    path       for    future

relitigation of the issues between the parties and eliminates a

judgment, review of which was prevented through happenstance.”

United States v. Munsingwear, Inc., 340 U.S. 36, 40 (1950).

               Because        Henslee’s         action        became          moot         through

happenstance, namely his transfer to another facility, we vacate

the district court’s judgment and remand for the district court

to dismiss the complaint as moot.                    We emphasize that our earlier

PLRA    ruling        is    not     affected    by     this    decision          and       remains

standing.          We dispense with oral argument because the facts and

legal    contentions         are     adequately       presented          in    the    materials

before       the    court    and     argument       would   not     aid       the    decisional

process.



                                                                    VACATED AND REMANDED

                                               3